DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, 7, and 18-19 in the reply filed on 7/5/2022 is acknowledged.  The traversal is on the grounds that it has not been shown that the common technical feature is present in the prior art.   This is not found persuasive because the previously cited art is Yamamoto et al. (WO 2016/052604). WO 2016/0526041 has a publication date of 4/7/2016. Because WO 2016/052604 is in Japanese, the US equivalent, US 2018/0186958, is cited below. 
Yamamoto et al. teach a bead expanded molded article (i.e. a particle foam) made from a resin having a glass transition temperature of 180ºC or more (abstract, ¶13) and preferably 260ºC or less (¶38). The pre-expanded (meaning the particles are foamed/expanded) have a cell diameter ranging from 10 µm or more and 1,200 µm or less, which is a range of from 0.01 to 1.2 mm (see ¶127). This falls within the range of instant claim 1. An expressly named example resin having a glass transition temperature of 180ºC or more is polyetherimide resin (¶36). In Example 1-18, expandable resin particles are formed from a polyetherimide raw material having a Tg of 217ºC and 9.3% by mass of carbon dioxide as a blowing agent. These amounts fall entirely within the ranges of instant claim 2. Example 1-18 has a cell diameter of 13 µm, which meets instant claim 1. As a blowing agent and cells are present, the particles of polyetherimide particle foam of 1-18 meet instant claim 1. Identical amounts of identical materials are present in the particle foam, particularly Example 1-18, as recited in the instant claims. This example will necessarily have the Tg recited in instant claim 1. This means the feature which is common among the Groups discussed in the Restriction requirement mailed on 6/23/2022 is present in the prior art; the feature does not amount to a special technical feature; unity of invention is not present; and Restriction is proper.  The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (WO 2016/052604). WO 2016/0526041 has a publication date of 4/7/2016. Because WO 2016/052604 is in Japanese, the US equivalent, US 2018/0186958, is cited below. 
Yamamoto et al. teach a bead expanded molded article (i.e. a particle foam) made from a resin having a glass transition temperature of 180ºC or more (abstract, ¶13) and preferably 260ºC or less (¶38). The pre-expanded (meaning the particles are foamed/expanded) have a cell diameter ranging from 10 µm or more and 1,200 µm or less, which is a range of from 0.01 to 1.2 mm (see ¶127). This falls within the range of instant claim 1. An expressly named example resin having a glass transition temperature of 180ºC or more is polyetherimide resin (¶36). In Example 1-18, expandable resin particles are formed from a polyetherimide raw material having a Tg of 217ºC and 9.3% by mass of carbon dioxide as a blowing agent. Example 1-18 has a cell diameter of 13 µm, which meets instant claims 1 and 7. As a blowing agent and cells are present, the particles are polyetherimide particle foam of 1-18 meets instant claim 1. The cell diameter also meets instant claim 7. Identical amounts of identical materials are present in the particle foam, particularly Example 1-18, as recited in the instant claims. This example will necessarily have the Tg recited in instant claim 1, again, because identical amounts of identical materials are combined to form an identical product (a particle foam) in Yamamoto et al. as discussed in the instant claims. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Other examples of blowing agent include alcohols, ketones, ethers, hydrocarbons such as butane and pentane (alkanes), or mixtures of the foregoing with each other or with, for example, carbon dioxide or chemical blowing agents (see ¶49-50).
It is noted that the additives of instant claim 2 are optional. However, Yamamoto et al. specifically disclose that the compositions used to produce the particles may further include a cell-adjusting (i.e. nucleating agents) such as talc, mica, silica; a plasticizer; or the like. The amounts of materials of Example 1-18 fall within the range of instant claim 2. Furthermore, Yamamoto et al expressly teaches that two or more resins can be used, with the polymer having a Tg greater than 180ºC (such as the Ultem 1010 used in Example 1-18) being present in a preferable amount of 90 mass% or more. This means the additional polymer is present in an amount of 10 mass% or less, which meets instant claim 2. Additional polymers include sulfur-based polymers. See ¶36. This meets 3 and 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (WO 2016/052604). WO 2016/0526041 has a publication date of 4/7/2016. Because WO 2016/052604 is in Japanese, the US equivalent, US 2018/0186958, is cited below. 
Yamamoto teaches the polyetherimide particle foam as discussed in this rejection above, the rejection of which is incorporated herein by reference. 
Yamamoto et al. teach that the beads preferably contain 6% by mass or more and 15% by mass or less of a blowing agent (¶56). Yamamoto et al. teaches that additional resins can be present, provided that the resin having a glass transition temperature of 180ºC or more is present in a preferably amount of 90% by mass or more. See ¶47. As the resin having a Tg greater than 180ºC or more, which is the Ultem polyetherimide in the Examples of Yamamoto et al., is present in a preferable amount of 90% by mass or more, this means the remaining 0 to 10mass% would be the additional resin, such as sulfur-based resins.  The amount of blowing agent; resin having a glass transition temperature of 180ºC; and additive such as additional polymer overlap the ranges of instant claim 18. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Yamamoto et al. to use amounts of PEI, blowing agent, and additive (including additional polymer) which meet the instant claim limitations of instant claim 18 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766